DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dillon Durnford on February 23, 2022.

The application has been amended as follows: 
Please CANCEL claims 13-20.

Election/Restrictions

The Restriction Requirement mailed June 10, 2021 notes claims 1-12 were classified in G06T 16/2255, but should have been G06F 16/2255; claims 13-20 were classified in G06T 16/2456, but should have been G06F 16/2456.  Claims 13-20 were withdrawn from consideration in the Response to the Restriction Requirement filed August 10, 2021 without traverse, and are now cancelled from prosecution as claims 1-12 are allowable.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a system and method of optimizing performance of a graphics processing unit (GPU), including performing a join operation of data in the GPU.  The prior art of record discloses similar features of the claimed invention as outlined in the previous Office Action.  However, the prior art of record does not teach or suggest, singly or combined, the limitations of independent claims 1 and 7 as recited as noted in pages 8-11 of the Remarks of the Amendment filed February 1, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612